Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claim Rejection - 35 U.S.C. 112(b)
1.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 2, 3 and 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 2, lines 1-2, the phrase “further including a pair of said bladeset pivot supports” is confusing.  Is it in addition to “at least one bladeset pivot support” of claim 1?  It is suggested the phrase be changed to --wherein said at least one bladeset pivot support includes a pair of bladeset pivot supports--.
          (2) In claim 14, line 13, the phrase “a pair of said bladeset pivot supports” is confusing.  Is it in addition to “at least one bladeset pivot support” cited at line 10 of the claim?  It is suggested the phrase be changed to --said at least one bladeset pivot support comprising a pair of bladeset pivot supports--.  

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
2.       Claim limitations “a drive system” (cited in claims 1 and 10) and “a releasable locking mechanism” (cited in claims 4 and 10) have been interpreted under 35 U.S.C. 112(f) because they use generic placeholders “a drive system” and “a releasable mechanism” coupled with functional language “for reciprocating said moving blade” and “configured for releasably holding said bladeset”, respectively, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  The terms “a drive system” and “a releasable locking mechanism” are generic placeholders and are not recognized as the names of a structure but are merely substitutes for the term "means".
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1, 4 and 10 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beutel et al. (U.S. Patent Application Publication No. 2002/0000043, hereinafter “Beutel”).  
          Regarding claim 1, Beutel discloses a hair clipper (HSM) configured for enhanced user visibility, comprising:
          a clipper housing (1) defining a longitudinal axis (V, see Fig.7) and a cutting end (i.e. an upper end thereof as seen in Figs.1-2);
          a clipper bladeset (S) operationally connected to said cutting/upper end (see paragraph [0050], line 4-6 and Fig.8) and including a stationary blade (3) and a moving blade (4) configured for reciprocating laterally relative to said stationary blade (3);
          a drive system (see paragraph [0035], line 13, including a motor 94 shown in Figs.6-7, a drive shaft “DS” as annotated in Fig.2 below, and an eccentric 12) projecting from said cutting/upper end and operationally connected to said bladeset (S) for reciprocating said moving blade (4) relative to said stationary blade (3); and 

    PNG
    media_image1.png
    633
    733
    media_image1.png
    Greyscale

          at least one bladeset pivot support (6,7) projecting from said cutting/upper end and connected to said bladeset (S); said pivot support (6,7) defining a pivot axis (Z, see Fig.2) extending transverse to said longitudinal axis (V, see Fig.7).
          Regarding claim 2, Beutel’s at least one bladeset pivot support (6,7) includes a pair of bladeset pivot supports (6,7) extending from said cutting/upper end, and defining between them a mounting space (MS, see annotated Fig.2) for said bladeset (S).
           Regarding claim 3, Beutel’s bladeset pivot supports (6,7) extend generally parallel to said longitudinal axis (V).
          Regarding claim 4, Beutel’s hair clipper (HSM) further includes a releasable locking mechanism (100,101) configured for releasably holding said bladeset (S) in one of a plurality of designated operational rotated positions (see Figs.8-9).  
          Regarding claim 5, Beutel’s releasable locking mechanism (100,101) includes a biased locking member (100,101) operationally associated with said bladeset (S) for holding said bladeset (S) in one of said designated operational positions (see Figs.8-9).
          Regarding claims 6 and 12, Beutel’s hair clipper (HSM) further includes a blade chassis (5) having a lobed cam member (defined between notches 102/103) connected to, and pivoting with said bladeset (S), and having a locking surface (i.e. surfaces of notches 102/103) defining a plurality of landings (102,103).
          Regarding claims 7 and 13, Beutel’s cutting/upper end is provided with a biased mechanism lock (100,101, see Fig.10) constructed and arranged for engaging a selected one of said landings (102,103).  
          Regarding claim 10, Beutel discloses a hair clipper (HSM) configured for enhanced user visibility, comprising:
          a clipper housing (1) defining a longitudinal axis (V, see Fig.7) and a cutting end (i.e. an upper end thereof as seen in Figs.1-2);
          a clipper bladeset (S) operationally connected to said cutting/upper end (see paragraph [0050], line 4-6 and Fig.8) and including a stationary blade (3) and a moving blade (4) configured for reciprocating laterally relative to said stationary blade (3);
          a drive system (see paragraph [0035], line 13, including a motor 94 shown in Figs.6-7, a drive shaft “DS” as annotated in Fig.2, and an eccentric 12) projecting from said cutting/upper end and operationally connected to said bladeset (S) for reciprocating said moving blade (4) relative to said stationary blade (3);  
           at least one bladeset pivot support (6,7) projecting from said cutting/upper end and connected to said bladeset (S); said pivot support (6,7) defining a pivot axis (Z, see Fig.2) extending transverse to said longitudinal axis (V, see Fig.7);
           said at least one bladeset pivot supports (6,7) comprising a pair of bladeset pivot supports (6,7) extending from said cutting/upper end, and defining between them a mounting space (MS, see annotated Fig.2) for the bladeset (S);
          a releasable locking mechanism (100,101) configured for releasably holding said bladeset (S) in one of a plurality of designated operational rotated positions (see Figs.8-9).  
          Regarding claim 11, Beutel’s releasable locking mechanism (100,10) is located between said pivot axis (Z) and said cutting/upper end (note Figs.2 and 8-9). 

Claim Rejection - 35 U.S.C. 103
1.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.       Claims 8 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Beutel et al. (U.S. Patent Application Publication No. 2002/0000043, hereinafter “Beutel”).  
          Regarding claim 8, Beutel’s hair clipper (HSM) as set forth shows substantially all the claimed limitations except the biased mechanism (110,111) provided at the cutting/upper end (see Fig.10) is not orientated at an oblique angle to the longitudinal/vertical axis (V).  However, Beutel shows, in another embodiment (see Figs.8-9), the biased mechanism (110,111) arranged at an oblique angle to the longitudinal/vertical axis (V) of the clipper housing (1).  Thus, it would have been obvious to one skilled in the art to modify the biased mechanism (110,111) of Beutel’s Fig.10 so that it is oriented at an oblique angle to the longitudinal axis (V) for the predictable result of locking/holding the bladeset (S) at one of the operational rotated positions. 
          Regarding claim 14, Beutel’s hair clipper (HSM) as set forth shows all the claimed structure, and Beutel’s bladeset pivot supports (6,7) are each in the form of a yoke arm.  To any extent that each of Beutel’s yoke-shaped pivot supports (6,7) does not look like a dogleg configuration, Examiner notes that such pivot support can come in an infinite variety of shapes and still performs the same function.  There is no criticality to the exact shape, so long as it performs the requisite function.  As set forth by the court in In re Dailey, 149 USPQ 47 and discussed in MPEP 2144.04 IV (B), the exact shape of an object is only patentable inasmuch as it has function not shown by the prior art.  In this case, the general concept of having pivot supports for pivotably supporting the bladeset is clearly displayed by Beutel, and it would have been obvious to one skilled in the art to have made each of Beutel’s pivot supports (6,7) of most any shape, including the claimed dogleg configuration, so long as it performs the function of pivotably supporting the bladeset (S).      

Indication of Allowable Subject Matter
1.        Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.        Claim 9 requiring said plurality of landings (58) defining angular orientations of a cutting axis (X) of said bladeset (16) of 10° (see Fig.2), 35° (see Fig.3) and 45° (see Fig.4) relative to a plane (Y) oriented transversely to said longitudinal axis (L) is allowable over the Beutel reference which shows two landings (102,103) for defining two angular orientations (Figs.8-9) for using either cutting teeth (4,40, Fig.8) or cutting teeth (41,82, Fig.9) at one time rather than having three angular orientations at 10°, 35° and 45° relative to a plane oriented transversely to said longitudinal axis (V) as required by claim 9.  It would not have been obvious to modify Beutel by having the bladeset (S) at other positions inbetween the positions shown in Figs.8-9 because the other positions will result in accessibility of both cutting teeth set (4,40) and cutting teeth set (41,8) and will pose a danger to a user during hair trimming operation.    

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724